UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4513


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE HARDY, a/k/a Reece,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cr-00358-ELH-2)


Submitted:   February 20, 2014              Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Craig M. Sandberg, MUSLIN & SANDBERG, Chicago, Illinois, for
Appellant. Rod J. Rosenstein, United States Attorney, Christine
Marie Celeste, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maurice     Hardy    appeals     his   conviction   and    192-month

sentence following his Fed. R. Crim. P. 11(c)(1)(C) guilty plea

to   conspiring   to     distribute        and    possess   with     intent   to

distribute five kilograms or more of cocaine, one kilogram or

more of heroin, and a quantity of cocaine base, in violation of

21   U.S.C.   § 846     (2012).        In    accordance     with     Anders    v.

California, 386 U.S. 738 (1967), Hardy’s counsel has filed a

brief   certifying    that     there   are   no    meritorious     grounds    for

appeal but questioning whether (1) the district court adequately

complied with Rule 11 when accepting Hardy’s plea, (2) Hardy’s

sentence is reasonable, and (3) Hardy received the effective

assistance of counsel.         Although informed of his right to do so,

Hardy has not filed a supplemental brief.               The Government moves

to dismiss Hardy’s appeal to the extent the issues he raises are

barred by the appellate waiver in Hardy’s plea agreement, which,

in pertinent part, waives Hardy’s right to appeal his conviction

or a sentence equal to or less than 192 months’ imprisonment.

We grant in part and deny in part the Government’s motion.

           Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2012).                  See, e.g.,

United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                   A

valid waiver will preclude appeal of a given issue if the issue

is within the scope of the waiver.               United States v. Blick, 408

                                       2
F.3d    162,    168     (4th       Cir.    2005).      Whether       a    defendant      validly

waived his right to appeal is a question of law that we review

de novo.       Id.

               Here,       Hardy    does      not     contest     the         validity   of    his

appellate waiver, and the record indicates that it was knowing

and     voluntary.               Accordingly,         Hardy’s     appellate           waiver   is

enforceable,         and     his    challenge         to    the   reasonableness         of    his

sentence falls squarely within the scope of his waiver.                                        We

therefore      grant        in    part    the    Government’s            motion    and   dismiss

Hardy’s appeal of his sentence.

               To the extent Hardy challenges the voluntariness of

his plea, that claim is outside the scope of the waiver.                                       The

district       court       fully     complied         with    Rule       11    when    accepting

Hardy’s plea and ensured that the plea was knowing and voluntary

and, therefore, final and binding.                         United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992) (en banc).                                    Finally, because

there is no clear indication that Hardy’s counsel was deficient,

we decline to review this claim on direct appeal.                                     See United

States v. Copeland, 707 F.3d 522, 531 n.7 (4th Cir.) (providing

standard), cert. denied, 134 S. Ct. 126 (2013).

               In accordance with Anders, we have reviewed the entire

record    and        have    found       no     unwaived      meritorious          grounds     for

appeal.     We therefore dismiss the appeal in part and affirm in

part.       This       court       requires       that      counsel       inform      Hardy,   in

                                                  3
writing,   of   his   right   to   petition   the   Supreme   Court   of   the

United States for further review.             If Hardy requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.         Counsel's motion must state that

a copy thereof was served on Hardy.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                      4